Citation Nr: 1539608	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  05-27 403	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE


1.  Entitlement to an initial rating in excess of 70 percent for a panic disorder.

2.  Entitlement to a rating in excess of 20 percent for chronic low back strain.  

3.  Entitlement to a rating in excess of 10 percent for residuals of a pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1990 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In December 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1990 to September 1994.

2.  In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  More specifically, the Veteran's representative at the RO informed VA via a February 2015 email that after consulting with the Veteran regarding each issue on appeal, the Veteran responded by stating, "I am satisfied with the benefits I receive from the VA each month and do not wish to pursue any pending appeal, please cancel my pending appeal with the VA."  Shortly thereafter, in February 2015, the Veteran's representative at the RO followed up with this communication in writing requesting that "all issues currently pending under appeal with withdrawn at this time."  Thereafter, in March 2015, the Veteran's representative in Washington, D.C., submitted an Informal Hearing Presentation (IHP) regarding issues on appeal.  The March 2015 IHP notwithstanding, the Board finds that the February 2015 withdrawal meets the requirements under 38 C.F.R. § 20.204 for withdrawal of appeal and is valid.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


